Case 1:17-cr-00027-JPJ-PMS Document 159-3 Filed 04/28/19 Page 1 of 26 Pageid#: 405
Case 1:17-cr-00027-JPJ-PMS Document 159-3 Filed 04/28/19 Page 2 of 26 Pageid#: 406
Case 1:17-cr-00027-JPJ-PMS Document 159-3 Filed 04/28/19 Page 3 of 26 Pageid#: 407
Case 1:17-cr-00027-JPJ-PMS Document 159-3 Filed 04/28/19 Page 4 of 26 Pageid#: 408
Case 1:17-cr-00027-JPJ-PMS Document 159-3 Filed 04/28/19 Page 5 of 26 Pageid#: 409
Case 1:17-cr-00027-JPJ-PMS Document 159-3 Filed 04/28/19 Page 6 of 26 Pageid#: 410
Case 1:17-cr-00027-JPJ-PMS Document 159-3 Filed 04/28/19 Page 7 of 26 Pageid#: 411
Case 1:17-cr-00027-JPJ-PMS Document 159-3 Filed 04/28/19 Page 8 of 26 Pageid#: 412
Case 1:17-cr-00027-JPJ-PMS Document 159-3 Filed 04/28/19 Page 9 of 26 Pageid#: 413
Case 1:17-cr-00027-JPJ-PMS Document 159-3 Filed 04/28/19 Page 10 of 26 Pageid#:
                                     414
Case 1:17-cr-00027-JPJ-PMS Document 159-3 Filed 04/28/19 Page 11 of 26 Pageid#:
                                     415
Case 1:17-cr-00027-JPJ-PMS Document 159-3 Filed 04/28/19 Page 12 of 26 Pageid#:
                                     416
Case 1:17-cr-00027-JPJ-PMS Document 159-3 Filed 04/28/19 Page 13 of 26 Pageid#:
                                     417
Case 1:17-cr-00027-JPJ-PMS Document 159-3 Filed 04/28/19 Page 14 of 26 Pageid#:
                                     418
Case 1:17-cr-00027-JPJ-PMS Document 159-3 Filed 04/28/19 Page 15 of 26 Pageid#:
                                     419
Case 1:17-cr-00027-JPJ-PMS Document 159-3 Filed 04/28/19 Page 16 of 26 Pageid#:
                                     420
Case 1:17-cr-00027-JPJ-PMS Document 159-3 Filed 04/28/19 Page 17 of 26 Pageid#:
                                     421
Case 1:17-cr-00027-JPJ-PMS Document 159-3 Filed 04/28/19 Page 18 of 26 Pageid#:
                                     422
Case 1:17-cr-00027-JPJ-PMS Document 159-3 Filed 04/28/19 Page 19 of 26 Pageid#:
                                     423
Case 1:17-cr-00027-JPJ-PMS Document 159-3 Filed 04/28/19 Page 20 of 26 Pageid#:
                                     424
Case 1:17-cr-00027-JPJ-PMS Document 159-3 Filed 04/28/19 Page 21 of 26 Pageid#:
                                     425
Case 1:17-cr-00027-JPJ-PMS Document 159-3 Filed 04/28/19 Page 22 of 26 Pageid#:
                                     426
Case 1:17-cr-00027-JPJ-PMS Document 159-3 Filed 04/28/19 Page 23 of 26 Pageid#:
                                     427
Case 1:17-cr-00027-JPJ-PMS Document 159-3 Filed 04/28/19 Page 24 of 26 Pageid#:
                                     428
Case 1:17-cr-00027-JPJ-PMS Document 159-3 Filed 04/28/19 Page 25 of 26 Pageid#:
                                     429
Case 1:17-cr-00027-JPJ-PMS Document 159-3 Filed 04/28/19 Page 26 of 26 Pageid#:
                                     430
